Title: To Thomas Jefferson from George Jefferson & Company, 6 May 1799
From: George Jefferson & Company
To: Jefferson, Thomas



Dear Sir
Richmond 6th. May 1799.

I sent you a few days ago by Mr. Hendersons boat a barrel, a box, & a saw; I offered them with a few things of Doctor B’s to Johnston, but he declined taking them; why, I know not, unless he supposed he would thereby bind himself to load down for you—he says he applied for your Tobo. but that the Inspectors informed him they had received no orders to ship it, which, however, I suppose cannot be true; there being but few indeed of the watermen in whom the smallest confidence is to be placed.
I am Dear Sir Your Very humble servt.

Geo. Jefferson & Co.

Tobo. 42/. Cash

 